   Case 4:21-cv-01074-P Document 12 Filed 09/22/21                 Page 1 of 3 PageID 126



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION



  DAVID SAMBRANO, individually and on
  behalf of all others similarly situated, et al.,

                          Plaintiffs,

                  v.                                 Civil Action No.: 4:21- 01074-P

  UNITED AIRLINES, INC.,

                          Defendant.


                                  CERTIFICATE OF SERVICE

       Pursuant to the Court’s September 22, 2021 Order (Dkt. No. 10), Plaintiffs show the Court

the following:

       1. Defendant United Airlines, Inc. is represented by attorneys Ada Dolph, Steve

           Shardonofsky, and Vanesa Rogers at the law firm Seyfarth Shaw LLP (“Defendants’

           attorneys”).

       2. Plaintiffs served Defendants’ attorneys with the Class Action Complaint (Dkt. No. 1)

           via the ECF system at the time the complaint was filed.

       3. Plaintiffs served Defendants’ attorneys with Motion for Temporary Restraining Order

           and Preliminary Injunction (Dkt. No. 5), Memorandum in Support of Motion for

           Temporary Restraining Order and Preliminary Injunction (Dkt. No. 6), and Appendix

           in Support of Memorandum Supporting Plaintiffs’ Motion for Temporary Restraining

           Order and Preliminary Injunction (Dkt. No. 7), via the ECF system at the time they

           were filed. Plaintiffs’ attorney Robert C. Wiegand also emailed these pleadings to
Case 4:21-cv-01074-P Document 12 Filed 09/22/21             Page 2 of 3 PageID 127



      Defendants’ attorneys at 8:26 a.m. CDT on September 22, 2021.

   4. Plaintiffs served this Court’s Order (Dkt. No. 10) on Defendants’ attorneys via email

      at 10:21 a.m. CDT on September 22, 2021.




   September 22, 2021                         Respectfully submitted,


                                              /s/ John C. Sullivan
                                              John C. Sullivan
                                              Texas Bar No. 24083920
                                              john.sullivan@the-sl-lawfirm.com
                                              S|L LAW PLLC
                                              610 Uptown Boulevard, Suite 2000
                                              Cedar Hill, TX 75104
                                              Telephone: (469) 523-1351
                                              Facsimile: (469) 613-0891

                                              /s/ Robert C. Wiegand
                                              Robert C. Wiegand
                                              Texas Bar No. 00791924
                                              bob.wiegand@swolegal.com
                                              Melissa J. Swindle
                                              Texas Bar No. 24013600
                                              Melissa.swindle@swolegal.com
                                              Stewart Wiegand & Owens PC
                                              325 N. St. Paul Street, Suite 3750
                                              Dallas, TX 75201
                                              Telephone: (469) 899-9800
                                              Facsimile: (469) 899-9810
   Case 4:21-cv-01074-P Document 12 Filed 09/22/21               Page 3 of 3 PageID 128



                                                    /s/ Mark R. Paoletta
                                                    Mark R. Paoletta*
                                                    D.C. Bar No. 422746
                                                    mpaoletta@schaerr-jaffe.com
                                                    Gene C. Schaerr*
                                                    D.C. Bar No. 416368
                                                    Brian J. Field*
                                                    D.C. Bar No. 985577
                                                    Kenneth A. Klukowski*
                                                    D.C. Bar No. 1046093
                                                    Annika M. Boone*
                                                    Utah Bar No. 17176
                                                    SCHAERR | JAFFE LLP
                                                    1717 K Street NW, Suite 900
                                                    Washington, DC 20006
                                                    Telephone: (202) 787-1060
                                                    Facsimile: (202) 776-0136
                                                    * Pro hac vice motions forthcoming

                                                    Counsel for Plaintiffs and the
                                                    Proposed Class

                               CERTIFICATE OF SERVICE
        On September 22, 2021, I filed the foregoing document with the clerk of court for the
United States District Court, Northern District of Texas. I hereby certify that I have served the
document on all counsel and/or pro se parties of record by a manner authorized by Federal Rule
of Civil Procedure 5(b)(2) (ECF System).

Ada W. Dolph
Seyfarth Shaw LLP
233 S. Wacker Drive, Suite 8000
Chicago, Illinois 60606
312.460.5977
adolph@seyfarth.com

Steve Shardonofsky
Vanessa Rogers
Seyfarth Shaw LLP
700 Milam St., Suite 1400
Houston, Texas 77002
713.225.1001
sshardonofsky@seyfarth.com
vrogers@seyfarth.com

                                                    /s/ Robert C. Wiegand
                                                    Robert C. Wiegand, Attorney for Plaintiffs
